DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 8-10, 13, 15-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over the article Hardware Fault Containment in Scalable Shared-Memory Multiprocessors by Teodosiu et al., hereinafter referred to as Teodosiu, in view of Davis et al. (US Patent No. 9824042), hereinafter referred to as Davis.
Referring to claim 1, Teodosiu a cache and memory coherent system (Fig. 2.1) comprising: multiple processing chips (processing nodes; FIG. 2.2 and 2.1) each hosting a different subset of a shared memory space (Each node contains a portion of the distributed main memory and a node controller that handles cache coherence and other communication within the node; Fig. 2.1); one or more routing tables defining access routes between the packets sent between two given nodes travel along a static route that is defined by routing tables programmed into the individual SPIDER routers; pg. 75, right column, 1st bullet point under Interconnect failures); and a coherent mesh fabric that physically couples together each of the multiple processing chips (Fig. 2.1, interconnect; mesh interconnect, pg. 82, 2nd paragraph of section 5.3), the coherent mesh fabric being configured to execute routing logic for updating the one or more routing tables responsive to detection of a defective hardware component and identification of a first processing chip of the multiple processing chips hosting the defective hardware component, the update to the one or more routing tables (pg. 80, 1st paragraph of section 4.4: reprogramming the routing tables) being effective to remove all access routes having endpoints corresponding to the first processing chip (pg. 76, left column, 1st bullet point under Limiting the impact of faults: Any memory references to inaccessible cache lines must be caught and terminated immediately. This is done by having the node map mechanism described previously act as one of the inputs to the MAGIC dispatch table. If a node tries to reference an inaccessible line, an error handler is dispatched on that node’s MAGIC. Rather than relaying the memory request to the failed home node, the error handler terminates the reference) without implementing alternate access routes to data hosted by the defective hardware component (pg. 76, right column, 1st bullet point under Limiting the impact of faults: If any component in a failure unit fails, the recovery algorithm stops all the nodes in that failure unit, thereby ensuring a clean shutdown of the affected cell).
While Teodosiu discloses memory requests being issued for addresses, Teodosiu does not explicitly disclose logical addresses.
request may include logical address for data...in-memory data structure may be a logical-to-physical address mapping; col. 6, lines 30-40).
Teodosiu and Davis are analogous art because they are from the same field of endeavor, directing mesh interconnect communications.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Teodosiu and Davis before him or her, to modify the addressing of Teodosiu to include the logical mapping of Davis because the mapping would facilitate access to physical address locations.
The suggestion/motivation for doing so would have been to provide mapping between logical and physical addresses (Davis: col. 6, lines 30-40).
Therefore, it would have been obvious to combine Teodosiu and Davis to obtain the invention as specified in the instant claim.

As to claim 2, Teodosiu discloses the coherent mesh fabric executes the routing logic to remove the access routes having the endpoints corresponding to the first processing chip (pg. 76, left column, 1st bullet point under Limiting the impact of faults: Any memory references to inaccessible cache lines must be caught and terminated immediately. This is done by having the node map mechanism described previously act as one of the inputs to the MAGIC dispatch table. If a node tries to reference an inaccessible line, an error handler is dispatched on that node’s MAGIC. Rather than relaying the memory request to the failed home node, the error handler terminates the reference) without adding new access routes to the logical addresses pg. 76, right column, 1st bullet point under Limiting the impact of faults: If any component in a failure unit fails, the recovery algorithm stops all the nodes in that failure unit, thereby ensuring a clean shutdown of the affected cell).

As to claim 3, while Teodosiu teaches the coherent mesh fabric includes a communication bus that uses a physical interface (pg. 74, Fig. 2.2), Teodosiu does not explicitly disclose a peripheral component interconnect express (PCIe) physical interface.
However, Davis discloses a peripheral component interconnect express (PCIe) physical interface (Fig. 1, PCIe Fabric).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Teodosiu and Davis before him or her, to modify the interfacing of Teodosiu to include the PCIe of Davis because the architecture would facilitate memory address routing.
The suggestion/motivation for doing so would have been to achieve a fully connected mesh (Davis: col. 2, lines 40-45).

As to claim 5, Teodosiu discloses a controller stored in memory and configured analyze system log information to identify the first processing chip hosting the defective hardware component of the multiple processing chips (pg. 76, left column, 1st bullet point under Limiting the impact of faults: Any memory references to inaccessible cache lines must be caught and terminated immediately).

pg. 76, left column, 1st bullet point under Limiting the impact of faults: Any memory references to inaccessible cache lines must be caught and terminated immediately) within a cache and memory coherent system (Fig. 2.1), the cache and memory coherent system including multiple processing chips (processing nodes; FIG. 2.2 and 2.1) each hosting a different subset of a shared memory space (Each node contains a portion of the distributed main memory and a node controller that handles cache coherence and other communication within the node; Fig. 2.1); and responsive to determining that the location of the defective hardware component corresponds to a first processing chip of the multiple processing chips, updating one or more of routing tables (pg. 80, 1st paragraph of section 4.4: reprogramming the routing tables) to remove all access routes mapping the shared memory space to endpoints corresponding to the first processing chip (pg. 76, left column, 1st bullet point under Limiting the impact of faults: having the node map mechanism described previously act as one of the inputs to the MAGIC dispatch table. If a node tries to reference an inaccessible line, an error handler is dispatched on that node’s MAGIC. Rather than relaying the memory request to the failed home node, the error handler terminates the reference) without implementing alternate access routes to data hosted by the defective hardware component (pg. 76, right column, 1st bullet point under Limiting the impact of faults: If any component in a failure unit fails, the recovery algorithm stops all the nodes in that failure unit, thereby ensuring a clean shutdown of the affected cell).
While Teodosiu discloses memory requests being issued for addresses, Teodosiu does not explicitly disclose logical addresses.
request may include logical address for data...in-memory data structure may be a logical-to-physical address mapping; col. 6, lines 30-40).
Teodosiu and Davis are analogous art because they are from the same field of endeavor, directing mesh interconnect communications.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Teodosiu and Davis before him or her, to modify the addressing of Teodosiu to include the logical mapping of Davis because the mapping would facilitate access to physical address locations.
The suggestion/motivation for doing so would have been to provide mapping between logical and physical addresses (Davis: col. 6, lines 30-40).
Therefore, it would have been obvious to combine Teodosiu and Davis to obtain the invention as specified in the instant claim.

As to claims 9 and 18, Teodosiu discloses updating the one or more routing tables includes removing the access routes having the endpoints corresponding to the first processing chip (pg. 76, left column, 1st bullet point under Limiting the impact of faults: Any memory references to inaccessible cache lines must be caught and terminated immediately. This is done by having the node map mechanism described previously act as one of the inputs to the MAGIC dispatch table. If a node tries to reference an inaccessible line, an error handler is dispatched on that node’s MAGIC. Rather than relaying the memory request to the failed home node, the error handler terminates the reference) without adding new access routes to the logical pg. 76, right column, 1st bullet point under Limiting the impact of faults: If any component in a failure unit fails, the recovery algorithm stops all the nodes in that failure unit, thereby ensuring a clean shutdown of the affected cell).

As to claims 10 and 16, while Teodosiu teaches the multiple processing chips are coupled together via a coherent mesh fabric including a communication bus that uses a physical interface (pg. 74, Fig. 2.2), Teodosiu does not explicitly disclose a peripheral component interconnect express (PCIe) physical interface.
However, Davis discloses a peripheral component interconnect express (PCIe) physical interface (Fig. 1, PCIe Fabric).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Teodosiu and Davis before him or her, to modify the interfacing of Teodosiu to include the PCIe of Davis because the architecture would facilitate memory address routing.
The suggestion/motivation for doing so would have been to achieve a fully connected mesh (Davis: col. 2, lines 40-45).

As to claims 13 and 19, Teodosiu discloses updating the one or more routing tables comprises updating a routing table stored on each of a plurality of different processing chips of the multiple processing chips (pg. 80, 1st paragraph of section 4.4: reprogramming the routing tables...all the routers bordering the failed parts of the system are reprogrammed).

Claims 4, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Teodosiu in view of Davis, as applied to claims 1-3, 5, 8-10, 13, 15-16, and 18-19 above, further in view of Paterson et al. (US Pub. No. 2018/0309565), hereinafter referred to as Paterson.
As to claims 4, 11, and 17, while Teodosiu depicts the processing chips arranged within a same block (pg. 72, Fig. 2.1), Teodosiu does not appear to explicitly disclose the nodes are system-on-chips (SoCs) arranged on a same printed circuit board assembly (PCBA).
However, in a similar endeavor of cache coherency, Paterson discloses processing chips are system-on-chips (SoCs) arranged on a same printed circuit board assembly (PCBA) ([0052-0053]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Teodosiu, Davis, and Paterson before him or her, to modify the processing system of Teodosiu in view of Davis to employ a plurality of SoCs as taught by Paterson because multiple SoCs provide increased processing capabilities.
The suggestion/motivation for doing so would have been to provide a larger more powerful processing system (Paterson: [0055]).
Therefore, it would have been obvious to combine Teodosiu, Davis, and Paterson to obtain the invention as specified in the instant claim.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Teodosiu in view of Davis, as applied to claims 1-3, 5, 8-10, 13, 15-16, and 18-19 above, further in view of Feghali et al. (US Pub. No. 2019/0042481), hereinafter referred to as Feghali.
As to claim 6, while Teodosiu discloses wherein the cache and memory coherent system is further configured to pool together resources on two or more of the processing chips to provide a user with an experience (pg. 76, paragraph below Fig. 3.2; The cells communicate to provide the user with the usual single system image expected from a shared-memory multiprocessor operating system), the combination does not appear to explicitly disclose a virtual machine.
However, Feghali discloses a virtual machine ([0009]).
Teodosiu, Davis, and Feghali are analogous art because they are from the same field of endeavor, directing mesh interconnect communications.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Teodosiu, Davis, and Feghali before him or her, to modify processing system of Teodosiu to run virtual machines as taught by Feghali in order virtualize physical resources.
The suggestion/motivation for doing so would have been to virtualize physical resources (Feghali: [0043]).
Therefore, it would have been obvious to combine Teodosiu, Davis, and Feghali to obtain the invention as specified in the instant claim.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the Teodosiu in view of Davis, as applied to claims 1-3, 5, 8-10, 13, 15-16, and 18-19 above, further in view of Cimprich et al. (US Pub. No. 2016/0164753), hereinafter referred to as Cimprich. 
As to claims 7, 14, and 20, while Teodosiu discloses the coherent mesh fabric executes the routing logic for updating the one or more routing tables (pg. 80, 1st paragraph of section 4.4: reprogramming the routing tables...all the routers bordering the failed parts of the system are reprogrammed), the combination of Teodosiu in view of Davis does not appear to explicitly disclose the updated is responsive to a reboot of the cache and memory coherent system.
However, in a similar endeavor of offlining system components, Cimprich teaches a technique of updating routing tables responsive to a reboot ([0160]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Teodosiu, Davis, and Cimprich before him or her, to modify the processing system of Teodosiu in view of Davis to employ the reboot updating technique taught by Cimprich because the re-evaluation would ensure the system reflects the new configuration.
The suggestion/motivation for doing so would have been to ensure the system reflects the new configuration (Cimprich: [0160]).
Therefore, it would have been obvious to combine Teodosiu, Davis, and Cimprich to obtain the invention as specified in the instant claim.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Teodosiu in view of Davis, as applied to claims 1-3, 5, 8-10, 13, 15-16, and 18-19 above, further in view of Chen et al. (US Patent No. 10282669), hereinafter referred to as Chen. 
As to claim 12, while Teodosiu discloses the system log information being indicative of potentially defective hardware components hosted by any of the multiple processing chips (pg. 76, left column, 1st bullet point under Limiting the impact of faults: Any memory references to inaccessible cache lines must be caught and terminated immediately), the combination of Teodosiu and Davis does not appear to explicitly disclose generating a logfile including the system log information.
However, in a similar endeavor of addressing computer component operational situations, Chen teaches generating a logfile including the system log information (col. 3, lines 40-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Teodosiu, Davis, and Chen before him or her, to modify the processing system of Teodosiu in view of Davis to employ the logfile of Chen because the log file would provide a consolidated structure of gathered data.
The suggestion/motivation for doing so would have been to gather data into a consolidated file/structure (Chen: col. 3, lines 40-60).
Therefore, it would have been obvious to combine Teodosiu, Davis, and Chen to obtain the invention as specified in the instant claim.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Teodosiu in view of Davis, as applied to claims 1-3, 5, 8-10, 13, 15-16, and 18-19 above, further in view of Gou et al. (US Pub. No. 2018/0267842), hereinafter referred to as Gou.
As to claim 21, while Teodosiu teaches the different subsets of the shared memory space (Each node contains a portion of the distributed main memory and a node controller that handles cache coherence and other communication within the node; Fig. 2.1), the combination of Teodosiu in view of Davis does not appear to explicitly disclose the subsets are mutually exclusive.
However, in similar endeavor of memory coherence, Gou teaches mutually exclusive subsets ([0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Teodosiu, Davis, and Gou before him or her, to modify the processing system of Teodosiu in view of Davis to include the mutually exclusive subsets of Gou because the mutual exclusivity would provide an additional storage characteristic to alleviate access conflicts.
The suggestion/motivation for doing so would have been to prevent access conflicts (Gou: [0049]).
Therefore, it would have been obvious to combine Teodosiu, Davis, and Gou to obtain the invention as specified in the instant claim.

Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but moot in view of the new grounds of rejection.

Conclusion
The examiner has cited particular column, line, and/or paragraph numbers in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T OBERLY/             Primary Examiner, Art Unit 2184